DETAILED ACTION
Status of the Claims
This Office Action is in response to the Application filed 28 June 2019.
Claims 1-24 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al., US Patent 9,665,848 B1 (“Johnson”).

As per Claims 1-6 regarding “an inventory management system comprising: a cloud-based services device; a communications hub linked to the cloud-based services device via the Internet; and one or more RFID readers in communication with the communications hub via one or more antennas disbursed throughout the various work areas; and an RFID printer.”  Johnson in at least the ABSTRACT, Column 2, lines 35-67, Column 4, lines 167 and Colum 5, lines 1-14 discloses an inventory management system comprised of RFID readers and RFID tags.  Johnson in at least Column 7, lines 17-56 further discloses the RFID components of the inventory management system further including RFID tag antennas and RFID Reader antennas.  Johnson in at least Column 10, lines 4-64 further discloses that RFID readers are communicatively coupled to a communication network 26, which includes local, metro, or wide area networks, virtual private networks (VPNs), as well as Internet, or other cloud networks.  Johnson in Column 12, lines 29-59 disclose an RFID printer to print RFID tags and affixing one to each inventory items. 

As per Claims 7-15 regarding “a method of managing a product process comprising the steps of: detecting and reading one or more RFID tags with an RFID reader wherein the antenna is disposed at a known location and transmitting the location of the production based on the information from one or more RFID tags.”  Johnson in at least Column 8, lines15-67 and Colum 9, lines 1-44 discloses an inventory database wherein the inventory management system stored the inventory ID number and the current location of particular products.  Johnson in at least Column 7, lines17-67 and Column 8, lines 1-14 discloses that information contained within the inventory management database is acquired from the inventory management system 10 using an RFID reader to scan RFID tags located within a work area. Johnson in Column 12, lines 29-59 disclose an RFID printer to print RFID tags and affixing one to each inventory items.

As per Claim 16 regarding “a method of monitoring inventory comprising:  performing and uploading check-in or check-out information via information obtained from an RFID reader.” John in at least Column 7, lines 17-56 discloses the steps of checking-in and/or checking-out inventory.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al., US Patent 9,665,848 B1 (“Johnson”) as applied to Claim 15 and further in view of LeMasters et al., US Patent Application Publication 2008/0027835 A1 (“LeMasters”).

As per Claim 17, which depends from Claim 15 regarding “generating a notification and an inventory adjustment if the inventory detection check does not match the inventory record.” Johnson does not disclose this limitation however; LeMasters in at least paragraph 30 and 31 discloses notifying an auditing agency whenever there is an inventory mismatch and adjusting the inventory record, (LeMasters, ABSTRACT, at least paragraphs 8 and 10).  It would have been obvious, at the time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results the well-known elements of Johnson’s inventory management system with the equally well-known methods of maintaining inventory records of LeMasters with the motivation to prevent “auditing penalties” (LeMasters, paragraph 6).

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al., US Patent 9,665,848 B1 (“Johnson”) in view of LeMasters et al., US Patent Application Publication 2008/0027835 A1 (“LeMasters”).

As per Claims 18-20 regarding “a method for monitory inventory by detecting and estimating the presence of inventory associated with RFID tags and comparing the count to a selected inventory threshold.” Johnson in at least the ABSTRACT, Column 2, lines 35-67, Column 4, lines 167 and Colum 5, lines 1-14 discloses an inventory management system comprised of RFID readers and RFID tags.  Johnson does not disclose, “comparing the inventory count to a threshold” however; LeMasters in at least paragraph 38 discloses determining whether to perform an inventory adjustment by comparing the virtual count to a threshold.  It would have been obvious, at the time of the invention, to .

Claims 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al., US Patent 9,665,848 B1 (“Johnson”) in view of Agarwal et al., US Patent 7,382,260 B2 (“Agarwal”).

As per Claim 21-24 regarding “a method for managing the configuration of RFID devices”. Johnson in at least Column 10, lines 4-64 further discloses that RFID readers are communicatively coupled to a communication network 26, which includes local, metro, or wide area networks, virtual private networks (VPNs), as well as Internet, or other cloud networks.  Johnson does not disclose reconfiguring RFID devices however; Agarwal in at least Column 5, lines 21-57 and Column 14, lines 15-61 discloses reconfiguring an RFID device based on an RFID process.  It would have been obvious, at the time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results the well-known elements of Johnson’s inventory management system with the equally well-known methods of updating an RFID’s configuration as taught by Agarwal with the motivation to automatically identify RFID devices (Agarwal, Column 1, line 39-61).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL DANNEMAN/Primary Examiner, Art Unit 3687